 
 
 
 
 
[cruklogo.jpg]
 
 
 
 
          

 
 
 
Chandler Robinson Chief Executive Officer
Monopar Therapeutics LLC 598 Rockefeller Road
Lake Forest, IL USA 60045
 
 
 
 
Cancer Research UK
 
Angel Building 407 St John Street London EClV 4AD United Kingdom
 
020 7242 0200
 
cruk.org
 
 
 
2ist March 2018
 
 
 
 
 
Dear Chandler,
 
 
 
 
Clinical Tri.al and Option Agreement between Monopar Therapeutics LLC, Cancer
Research UK and Cancer Research Technology Limited dated 15th May 2015 ("the
Agreement")
 
 
 
As part of a recent portfolio reprioritisation, Cancer Research UK and Cancer
Research Technology have decided to close the project Which is the subject of
the Agreement. We will be working with Monopar Therapeutics over the coming
months to formalise the arrangements necessary to effect termination of the
Agreement.
 
 
Yours faithfully,
 
 
 
 
 /s/ Nigel Blackburn
Nigel Blackburn
 
Director of Drug Development CRUK Centre for Drug Development
 
 
 
 
 
 
 
 
Patron Her Majesty The Queen
 
Presidents HRH The Duke of Gloucester KG GCVO and HRH Princess Alexandra, the
Hon Lady Ogilvy KG GCVO Chief Executive Sir Harpal S Kumar
Regist ered Charity in England and Wales (1089464), Scotland (SC041666) and the
Isle of Man (1103)
 
Regi stered Company limited by guarantee in England and Wales (4325234) and
registered rn the Isle of Man (5713F) Registered Address Angel Building, 407 St
John Street, London EC1V· 4AD
 
